 

Exhibit 10.1

 

VACCINOGEN, INC.

 

2015 STOCK INCENTIVE PLAN

 

Effective as of February 16, 2015

 

 

 

 

TABLE OF CONTENTS

 



      Page         1. Establishment, Purpose and Types of Awards 1 2.
Definitions 1 3. Administration 5   (a) Procedure 5   (b) Secondary Committees
and Sub-Plans 6   (c) Powers of the Committee 6   (d) Limited Liability 7   (e)
Indemnification 7   (f) Effect of Committee’s Decision 7 4. Stock Available
Under the Plan; Maximum Awards 8   (a) Stock Available Under the Plan 8   (b)
Maximum Awards to Covered Employees 8 5. Participation 8 6. Stock Options 9  
(a) Grant of Option 9   (b) Exercise Price 9   (c) Payment 9   (d) Term of
Options 10   (e) Restrictions on Incentive Stock Options 10   (f) Other Terms
and Conditions 11 7. Restricted Stock and Restricted Stock Units 11   (a) In
General 11   (b) Vesting Conditions and Other Restrictions 11   (c) Stock
Issuance and Stockholder Rights 11 8. Stock Appreciation Rights 12   (a) Award
of Stock Appreciation Rights 12   (b) Restrictions of Tandem SARs 13   (c)
Amount of Payment upon Exercise of SARs 13   (d) Form of Payment upon Exercise
of SARs 13 9. Unrestricted Stock and Dividend Equivalents 13   (a) Grant or Sale
of Unrestricted Stock. 13   (b) Restrictions on Transfers. 13   (c) Dividend
Equivalents. 13 10. Performance Awards 14   (a) In General 14   (b) Covered
Employee Targets 14   (c) Nonexclusive Provision. 14 11. Tax Withholding 14  
(a)  Withholding by the Company; Payment by Participant 15   (b) Payment in
Shares 15   (c) Notice of Disqualifying Disposition 15 12. Transferability 15
13. Adjustments; Business Combinations 16   (a) Adjustments 16   (b) Change in
Control 16   (c) Dissolution and Liquidation 16   (d) Other Adjustments 16 14.
Termination and Amendment 17   (a) Amendment or Termination by the Board 17  
(b) Amendments by the Committee 17   (c) Approval of Participants 17 15.
Non-Guarantee of Employment 17



 

i

 

  

16. Termination of Employment 17 17. Written Agreement 18 18. Non-Uniform
Determinations 18 19. Limitation on Benefits 18 20. Compliance with Securities
and Other Laws 18 21. No Trust or Fund Created 19 22. No Limit on Other
Compensation Arrangements 19 23. No Restriction of Corporate Action 19 24.
Construction; Governing Law 20 25. Plan Subject to Charter and Bylaws 20 26.
Effective Date; Termination Date 20 27. Tax Consequences of Awards/Payments 20

 

ii

 

  

VACCINOGEN, INC.

 

2015 STOCK INCENTIVE PLAN

 

1.          Establishment, Purpose and Types of Awards

 

Vaccinogen, Inc. (the “Company”) hereby establishes the Vaccinogen, Inc. 2015
Stock Incentive Plan (the “Plan”). The purpose of the Plan is to promote the
long-term growth and profitability of the Company by (i) providing incentives to
improve stockholder value and to contribute to the growth and financial success
of the Company, and (ii) enabling the Company to attract, retain and reward the
best available persons for positions of substantial responsibility. The Plan
permits the granting of Awards in the form of Incentive Stock Options,
Non-Statutory Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights, Unrestricted Stock, Performance Awards, and Dividend
Equivalents, in each case as such term is defined below, and any combination of
the foregoing.

 

2.          Definitions

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Affiliated Group Member” means any member of the “affiliated group,” as such
term is defined in Section 1504 of the Code (but determined without regard to
Section 1504(b) of the Code), which includes the Company.

 

“Award” means an Incentive Stock Option, Non-Statutory Stock Option, Restricted
Stock, Restricted Stock Unit, Stock Appreciation Right, Unrestricted Stock,
Performance Award, Dividend Equivalents and any combination of the foregoing.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means (except as provided below) the occurrence of an event
described in (1), (2), (3) or (4) below:

(1)         upon any “person,” as such term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (other than any shareholder of the
Company as of the effective date of this Plan, an entity controlled by,
controlling or under common control with such shareholder, the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of the
Company), becoming the beneficial owners (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities (excluding any outstanding, unexercised options or
warrants);

 

 

 

  

(2)         upon any shareholder, as of the effective date of the Plan, of the
Company or an entity controlled by, controlling or under common control with
such shareholder, becoming the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
the Company representing 60% or more of the combined voting power of the
Company’s then outstanding securities;

 

(3)         a merger or consolidation of the Company or a subsidiary thereof
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or such surviving entity’s parent outstanding immediately after such
merger or consolidation;

 

(4)         upon the approval by the security holders of the Company of a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
other than an incorporation transaction.

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
issued thereunder.

 

“Committee” means the Compensation Committee of the Board or such other
committee or sub-committee of the Board as may be appointed pursuant to Section
3 of the Plan to administer the Plan.

 

“Committee Delegate” means the Chief Executive Officer or other senior officer
of the Company to whom duties and powers of the Board or Committee hereunder
have been delegated pursuant to Section 3(b).

 

“Consultant” means a natural person who provides bona fide services to the
Company or a Subsidiary, other than as an employee or director, provided that
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not promote or maintain a market for the
Company’s securities.

 

“Covered Employee” means an employee of the Company or any Affiliated Group
Member who is subject to Section 162(m) of the Code (as set forth in Section
1.162-27(c)(2) of the Treasury Regulations).

 

“Disabled” or “Disability” means, as to any Participant who is party to an
employment agreement with the Company (or a Subsidiary), “disability” as defined
therein. In the absence of such an employment agreement, “Disability” shall mean
a long-term disability as defined the Company’s long-term disability policy or
program in which the Participant participates, or if none, “Disability” shall
mean that the Grantee is unable to perform substantially his or her required
duties with the Company (or a Subsidiary) for a period of four (4) consecutive
months or for any aggregate period of six (6) months in any twelve (12) month
period.

 

2

 

  

“Dividend Equivalent” means an award of rights in respect of dividend payments
made with respect to Stock, as set forth in Sections 7(c) or 9(c).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and
any rules or regulations promulgated thereunder.

 

“Fair Market Value” of the Stock for any purpose on a particular date means the
closing price per share of the Stock on such date as reported by such registered
national securities exchange on which the Stock is listed, or, if the Stock is
not listed on such an exchange, as quoted on an established securities market;
provided, that, if there is no trading on such date, Fair Market Value shall be
deemed to be the closing price per share on the last preceding date on which the
Stock was traded. If the Stock is not listed on any registered national
securities exchange or quoted on an established securities market, the Fair
Market Value of the Stock shall be determined in good faith by the Committee by
the reasonable application of a reasonable valuation method consistent with
Treas. Reg. § 1.409A-1(b)(5)(iv)(B).

 

“Fiscal Year” means the fiscal year of the Company, which is currently each
January 1st to December 31st.

 

“Grant Agreement” means a written agreement between the Company and a
Participant memorializing the terms and conditions of an Award granted pursuant
to the Plan.

 

“Grant Date” means the date on which the Committee formally acts to grant an
Award to a Participant or such other later date as the Committee shall so
designate at the time of taking such formal action.

 

“Incentive Stock Options” means Stock options that meet the requirements of
Section 422 of the Code.

 

“Non-Employee Director” means any director who: (i) is not currently an officer
of the Company or of a “parent” or “subsidiary” of the Company (each of such
terms as defined under Rule 16b-3, and referred to herein as a “Related
Company”), or otherwise currently employed by the Company or a Related Company,
(ii) does not receive compensation, either directly or indirectly, from the
Company or a Related Company, for services rendered as a consultant or in any
capacity other than as a director, except for an amount that does not exceed the
dollar amount for which disclosure would be required pursuant to Item 404(a) of
Regulation S-K promulgated by the SEC, (iii) does not possess an interest in any
other transaction for which disclosure would be required pursuant to Rule 404(a)
of Regulation S-K, and (iv) is not engaged in a business relationship for which
disclosure would be required pursuant to Rule 404(b) of Regulation S-K.
Notwithstanding the foregoing, this definition is intended to reflect the
requirements of Rule 16b-3 and shall be so construed. In the case of future
amendments to Rule 16b-3, this definition shall be deemed amended accordingly.

 

3

 

  

“Non-Statutory Stock Options” means Stock options that do not meet the
requirements of Section 422 of the Code.

 

“Outside Director” means any director who (i) is not an employee of the Company
or of any Affiliated Group Member, (ii) is not a former employee of the Company
or any Affiliated Group Member who is receiving compensation for prior services
(other than benefits under a tax-qualified retirement plan) during the Company’s
or any Affiliated Group Member’s taxable year, (iii) has not been an officer of
the Company or any Affiliated Group Member and (iv) does not receive
remuneration from the Company or any Affiliated Group Member, either directly or
indirectly, in any capacity other than as a director. Notwithstanding the
foregoing, this definition is intended to reflect the requirements of Section
162(m) of the Code and the Treasury regulations issued thereunder and shall be
so construed. In the case of future amendments to such Code or Treasury
regulation sections, this definition shall be deemed amended accordingly.

 

“Participant” means any member of the Board, officer, employee, or Consultant of
the Company or any Subsidiary, who is granted an Award under the Plan.

 

“Performance Award” means an Award under Section 10 hereof.

 

“Performance Measure” means one or more of the following criteria, or other
similar operating objectives, selected by the Committee and set forth in a Grant
Agreement, to measure performance of the Company or any Subsidiary or other
business division of same for a Performance Period, whether in absolute or
relative terms:

 

(1)         Pre-tax adjusted operating income, return on equity, after-tax
adjusted operating income, operating efficiency; adjusted EBITDA; EBITDA
excluding capital expenditures; other financial return measures (e.g., return on
invested capital, investments, investment income generated by underwriting or
other operations or on the float from such operations, equity, or revenue); cash
flow return on equity; cash flow return on investment; productivity ratios
(e.g., measuring liquidity, profitability or leverage); enterprise value;
expense/cost management targets (e.g., improvement in or attainment of expense
levels, capital expenditure levels, and/or working capital levels); other
margins (e.g., operating margin, underwriting margins, net income margin, cash
margin, net or operating profit margins, EBITDA margins, adjusted EBITDA
margins); market share or market penetration; customer targets (e.g., customer
growth or customer satisfaction); working capital targets or improvements;
profit measures (e.g., gross profit, net profit, operating profit, investment
profit and/or underwriting profit), including or excluding charges for share
compensation, fee income and/or other specified items; certain balance sheet
metrics (e.g., inventory, inventory turns, receivables turnover, net asset
turnover, debt reduction, retained earnings, year-end cash, cash conversion
cycle, ratio of debt to equity or to EBITDA); workforce targets (e.g., diversity
goals, employee engagement or satisfaction, employee retention, and workplace
health and safety goals); implementation, completion or attainment of measurable
objectives with respect to risk management, research and development, key
products or key projects, lines of business, acquisitions and divestitures and
strategic plan development and/or implementation; and/or comparisons with
various stock market indices, peer companies or industry groups or
classifications with regard to one or more of these criteria.

4

 

  

(2)         Except to the extent otherwise provided in a Grant Agreement, each
such measure shall be determined in accordance with generally accepted
accounting principles as consistently applied, adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles.

“Performance Period” means a period set forth in a Grant Agreement of not less
than one fiscal quarter over which the achievement of targets for Performance
Measures is determined.

 

“Repricing” or “Reprice” means any of the following or other action that has the
same effect:  (i) lowering the exercise price of a Stock option after it is
granted, (ii) any other action that is treated as a repricing under generally
accepted accounting principles, or (iii) canceling a Stock option at a time when
its exercise price exceeds the Fair Market Value of the underlying Stock in
exchange for another Award, or other equity of the Company, unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off, or similar corporate transaction.

 

“Restricted Stock” and “Restricted Stock Units” means Awards under Section 7.

 

“Rule 16b-3” means Rule 16b-3 as in effect under the Exchange Act on the
effective date of the Plan, or any successor provision prescribing conditions
necessary to exempt the issuance of securities under the Plan (and further
transactions in such securities) from Section 16(b) of the Exchange Act.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended and any rules
or regulations promulgated thereunder.

 

“Separation from Service” means separation from service (within the meaning of
Section 409A(a)(2)(A)(i) of the Code).

 

“Stock” means common stock of the Company, par value $0.0001 per share.

 

“Stock Appreciation Rights” or “SARs” means Awards under Section 8.

 

“Subsidiary” and “Subsidiaries” means, with respect to the Company, only a
company or companies, whether now or hereafter existing, within the meaning of
the definition of “subsidiary company” provided in Section 424(f) of the Code,
or any successor thereto of similar import.

 

“Unrestricted Stock” means Awards under Section 9.

 

 

5

 

 

3.          Administration

 

(a)          Procedure.

 

(1)         The Plan shall be administered by a Stock Incentive Plan Committee
(the “Committee”) consisting of all members of the Compensation Committee of the
Company. The Committee shall have discretion regarding whether particular Awards
shall be intended to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. If such exemption requirements are intended to be
satisfied with respect to particular Awards, and if necessary to meet such
exemption requirements, the full Board, or a subcommittee of the Compensation
Committee appointed by the Compensation Committee, as applicable, may grant such
Awards, in which case the powers and authorities provided to the Committee
hereunder shall apply to the granting body with respect to such Awards.

 

(2)         The Committee shall have at least two (2) members at all times.
Except as specifically reserved to the Board under the terms of the Plan, the
Committee shall have full and final authority to operate, manage and administer
the Plan on behalf of the Company. Action by the Committee shall require the
affirmative vote of a majority of all members thereof.

 

(b)          Secondary Committees and Sub-Plans. The Board may, in its sole
discretion, divide the duties and powers of the Committee by establishing one or
more secondary Committees to which certain duties and powers of the Committee
hereunder are delegated (each of which shall be regarded as a “Committee” under
the Plan with respect to such duties and powers). Additionally, if permitted by
applicable law, the Board or Committee may delegate certain of the Committee’s
duties and powers hereunder to the Chief Executive Officer and/or to other
senior officers of the Company subject to such conditions and limitations as the
Board or Committee shall prescribe. However, only the entities described under
Subsection 3(a)(1) may designate and grant Awards to Participants. The Committee
shall also have the power to establish sub-plans (which may be included as
appendices to the Plan or the respective Grant Agreements), which may constitute
separate programs, for the purpose of establishing programs which meet any
special tax or regulatory requirements of jurisdictions other than the United
States and its subdivisions. Any such interpretations, rules, administration and
sub-plans shall be consistent with the basic purposes of the Plan.

 

(c)          Powers of the Committee. The Committee shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.
The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:

 

(i)          determine the Participants to whom, and the time or times at which,
Awards shall be granted,

 

(ii)         determine the types of Awards to be granted,

 

(iii)        determine the number of shares of Stock to be covered by or used
for reference purposes for each Award,

 



6

 

 

(iv)         impose such terms, limitations, vesting schedules, restrictions and
conditions upon any such Award as the Committee shall deem appropriate,
including without limitation establishing, in its discretion, Performance
Measures that must be satisfied before an Award vests and/or becomes payable,
the term during which an Award is exercisable, the purchase price, if any, under
an Award and the period, if any, following a Participant’s termination of
employment or service with the Company or any Subsidiary during which the Award
shall remain exercisable,

 

(v)          subject to the provisions of Section 409A of the Code, modify,
extend or renew outstanding Awards, accept the surrender of outstanding Awards
and substitute new Awards, provided that no such action shall be taken with
respect to any outstanding Award that would materially, adversely affect the
Participant without the Participant’s consent, or constitute a Repricing of an
Incentive Stock Option or Non-Statutory Stock Option without the approval of the
holders of the Company’s voting securities,

 

(vi)         subject to the provisions of Section 409A of the Code, accelerate
the time in which an Award may be exercised or in which an Award becomes payable
and waive or accelerate the lapse, in whole or in part, of any restriction or
condition with respect to an Award, and

 

(vii)        establish objectives and conditions, including targets for
Performance Measures, if any, for earning Awards and determining whether Awards
will be paid after the end of a Performance Period.

 

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan as the Committee deems necessary,
desirable or appropriate in accordance with the Bylaws of the Company.

 

(d)          Limited Liability. To the maximum extent permitted by law, no
member of the Board or Committee or a Committee Delegate shall be liable for any
action taken or decision made in good faith relating to the Plan or any Award
thereunder.

 

(e)          Indemnification. The members of the Board and Committee and any
Committee Delegate shall be indemnified by the Company in respect of all their
activities under the Plan in accordance with the procedures and terms and
conditions set forth in the Certificate of Incorporation and Bylaws of the
Company as in effect from time to time. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s Certificate of Incorporation and
Bylaws, as a matter of law, or otherwise.

 

(f)          Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee or a Committee Delegate on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Committee’s or Committee Delegate’s sole and absolute discretion and shall
be conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.

 

7

 

 

4.          Stock Available Under the Plan; Maximum Awards

 

(a)          Stock Available Under the Plan.

 

(i)          Subject to adjustments as provided in Section 13 of the Plan, the
Stock that may be delivered or purchased with respect to Awards granted under
the Plan, shall not exceed 5,943,569 shares, and the Stock that may be purchased
on exercise of Incentive Stock Options shall not exceed 5,943,569 shares. The
Company shall reserve said number of shares of Stock for Awards under the Plan,
subject to adjustments as provided in Section 13 of the Plan. If any Award, or
portion of an Award, issued under the Plan, expires or terminates unexercised,
becomes unexercisable or is forfeited or otherwise terminated, surrendered or
canceled as to any shares of Stock without the delivery by the Company (or, in
the case of Restricted Stock, without vesting) of Stock or other consideration,
the Stock subject to such Award shall thereafter be available for further Awards
under the Plan. In the case of a Stock Appreciation Right, the difference
between the number of shares of Stock covered by the exercised portion of the
SAR and the number of shares of Stock actually delivered upon exercise shall not
be restored or available for future issuance under the Plan.

 

(ii)         Stock available under the Plan may be, in any combination, (i)
authorized but unissued shares of Stock, (ii) shares of Stock that are
reacquired by the Company and held as treasury shares, and/or (iii) shares of
Stock purchased on the open market by a broker designated by the Company and,
subject to the requirements of Section 20, immediately thereafter issued for the
benefit of a Participant under the Plan. It is intended that a registration
statement under the Securities Act of 1933, as amended, shall be effective with
respect to the shares of Stock issued under the Plan.

 

(b)          Maximum Awards to Covered Employees. Awards that may be granted
during any one Fiscal Year to any one Covered Employee shall not exceed
2,447,352 shares. To the extent required by Section 162(m) of the Code and so
long as Section 162(m) of the Code is applicable to persons eligible to
participate in the Plan, shares of Stock subject to the foregoing maximum with
respect to which the related Award is terminated, surrendered or canceled shall
nonetheless continue to be taken into account with respect to such maximum for
the Fiscal Year in which granted.

  

5.          Participation

 

Participation in the Plan shall be open to all officers, employees, directors
and Consultants of the Company, or of any Subsidiary of the Company, as may be
selected by the Committee from time to time. Notwithstanding the foregoing,
participation in the Plan with respect to Awards of Incentive Stock Options
shall be limited to employees of the Company or of any Subsidiary of the
Company.

 



8

 

 

Awards may be granted to such Participants and for or with respect to such
number of shares of Stock as the Committee shall determine, subject to the
limitations in Section 4 of the Plan. A grant of any type of Award made in any
one year to a Participant shall neither guarantee nor preclude a further grant
of that or any other type of Award to such person in that year or subsequent
years.

 

6.          Stock Options

 

Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to Participants Awards of Non-Statutory Stock Options and/or
Incentive Stock Options. The stock option Awards granted shall be subject to the
following terms and conditions.

 

(a)          Grant of Option. The grant of a stock option shall be evidenced by
a Grant Agreement, executed by the Company and the Participant, stating the
number of shares of Stock subject to the stock option evidenced thereby, the
exercise price and the terms and conditions of such stock option, in such form
as the Committee may from time to time determine.

 

(b)          Exercise Price. The price per share payable upon the exercise of
each stock option shall be determined by the Committee but shall be no less than
one hundred percent (100%) of the Fair Market Value of the Stock on the Grant
Date.

 

(c)          Payment. Stock options may be exercised in whole or in part by
payment of the exercise price of the Stock to be acquired in accordance with the
provisions of the Grant Agreement, and/or such rules and regulations as the
Committee may have prescribed, and/or such determinations, orders, or decisions
as the Committee may have made.

 

Payment may be made in cash (or cash equivalents acceptable to the Committee)
or, if provided in the Grant Agreement and permitted by applicable law, in
shares of Stock which have been held by Participant for such minimum period, if
any, prescribed by the Committee, or which would otherwise be issuable to
Participant on exercise, or a combination of cash and such Stock, or by such
other means as the Committee may prescribe. The Fair Market Value of Stock
delivered on exercise of stock options shall be determined as of the date of
exercise.

 

The Committee, subject to such limitations as it may determine, may authorize
payment of the exercise price, in whole or in part, by delivery of a properly
executed exercise notice, together with irrevocable instructions, to: (i) a
brokerage firm to deliver promptly to the Company the aggregate amount of sale
or loan proceeds to pay the exercise price and any withholding tax obligations
that may arise in connection with the exercise, and (ii) the Company to deliver
the certificates for such purchased Stock directly to such brokerage firm.

 



9

 

 

(d)          Term of Options. The term during which each stock option may be
exercised shall be determined by the Committee; provided, however, that in no
event shall a stock option be exercisable more than ten (10) years from the date
it is granted. Prior to the exercise of the stock option and delivery of the
Stock certificates represented thereby, the Participant shall have none of the
rights of a stockholder with respect to any Stock represented by an outstanding
stock option.

 

(e)          Restrictions on Incentive Stock Options. Incentive Stock Option
Awards granted under the Plan shall comply in all respects with Section 422 of
the Code and, as such, shall meet the following additional requirements:

 

(i)          Grant Date. An Incentive Stock Option must be granted within ten
(10) years of the earlier of the Plan’s adoption by the Board of Directors or
approval by the Company’s stockholders.

 

(ii)         Exercise Price and Term. The exercise price of an Incentive Stock
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Stock on the date the stock option is granted and the term of the
stock option shall not exceed ten (10) years. Also, the exercise price of any
Incentive Stock Option granted to a Participant who owns (within the meaning of
Section 422(b)(6) of the Code, after the application of the attribution rules in
Section 424(d) of the Code) more than ten percent (10%) of the total combined
voting power of all classes of shares of Stock of the Company or any Subsidiary
of the Company shall be not less than one hundred ten percent (110%) of the Fair
Market Value of the Stock on the grant date and the term of such stock option
shall not exceed five (5) years.

 

(iii)        Maximum Grant. The aggregate Fair Market Value (determined as of
the Grant Date) of Stock of the Company with respect to which all Incentive
Stock Options first become exercisable by any Participant in any calendar year
under this or any other plan of the Company and any Subsidiaries may not exceed
One Hundred Thousand Dollars ($100,000) or such other amount as may be permitted
from time to time under Section 422 of the Code. To the extent that such
aggregate Fair Market Value shall exceed One Hundred Thousand Dollars
($100,000), or other applicable amount, such stock options to the extent of the
Stock in excess of such limit shall be treated as Non-Statutory Stock Options.
In such case, the Company may designate the shares of Stock that are to be
treated as Stock acquired pursuant to the exercise of an Incentive Stock Option.

 

(iv)         Participant. Incentive Stock Options shall only be issued to
employees of the Company or of a Subsidiary of the Company.

  

(v)          Designation. No stock option shall be an Incentive Stock Option
unless so designated by the Committee at the time of grant or in the Grant
Agreement evidencing such stock option.

 

(vi)         Stockholder Approval. No stock option issued under the Plan shall
be an Incentive Stock Option unless the Plan is approved by the stockholders of
the Company within twelve (12) months of its adoption by the Board in accordance
with the Bylaws of the Company and governing law relating to such matters.

 



10

 

 

(f)          Other Terms and Conditions. Stock options may contain such other
provisions, not inconsistent with the provisions of the Plan, as the Committee
shall determine appropriate from time to time.

 

7.          Restricted Stock and Restricted Stock Units

 

(a)          In General. Subject to the other applicable provisions of the Plan
and applicable law, the Committee may at any time and from time to time grant
Restricted Stock or Restricted Stock Units to Participants, in such amounts and
subject to such vesting conditions, other restrictions and conditions for the
lapse of restrictions as it determines. Unless determined otherwise by the
Committee, Participants receiving Restricted Stock or Restricted Stock Units are
not required to pay the Company cash consideration therefor (except as may be
required for applicable tax withholding).

 

(b)          Vesting Conditions and Other Restrictions. Each Award for
Restricted Stock and Restricted Stock Units shall be evidenced by a Grant
Agreement that specifies the applicable vesting conditions and other
restrictions, if any, on such Award, the duration of such restrictions, and the
time or times at which such restrictions shall lapse with respect to all or a
specified number of the shares of Stock that are part of the Award.

 

(c)          Stock Issuance and Stockholder Rights.

 

(i)          Restricted Stock. Stock certificates with respect to Stock granted
pursuant to a Restricted Stock Award shall be issued, and/or Stock shall be
registered, in the Participant’s name at the time of grant of the Restricted
Stock Award, subject to forfeiture if the Restricted Stock does not vest or
other restrictions do not lapse. Any Stock certificates shall bear an
appropriate legend with respect to the restrictions applicable to such
Restricted Stock Award and the Participant will be required to deposit the
certificates with the Company during the period of any restriction thereon and
to execute a blank stock power or other instrument of transfer therefor. Except
as otherwise provided by the Committee, during the period of restriction
following issuance of Restricted Stock certificates, the Participant shall have
all of the rights of a holder of Stock, including but not limited to the rights
to receive dividends (or amounts equivalent to dividends) and to vote with
respect to the Restricted Stock. The Committee, in its discretion, may provide
in the Grant Agreement that any dividends or distributions paid with respect to
Stock subject to the unvested portion of a Restricted Stock Award will be
subject to the same restrictions as the Restricted Stock to which such dividends
or distributions relate.

 

11

 

  

(ii)         Restricted Stock Units. For the shares of Stock subject to a
Restricted Stock Unit that the Committee elects to settle in stock, Stock shall
be registered in the Participant’s name upon vesting and lapse of any other
restrictions with respect to the issuance of Stock under such Award. The
Participant will not be entitled to vote such Stock or to any of the other
rights of stockholders during the period prior to the registration of the Stock.
An Award of Restricted Stock Units may provide the Participant with the right to
receive amounts equivalent to dividends and distributions paid with respect to
Stock subject to the Award while the Award is outstanding, and an Award may be
settled in cash or Stock, all as determined by the Committee and set forth in
the Grant Agreement. Unless otherwise determined by the Committee with respect
to a particular Award (and set forth in the Grant Agreement), each outstanding
Restricted Stock Unit that is entitled to receive amounts equivalent to
dividends and distributions paid with respect to Stock subject to the Award
while the Award is outstanding shall accrue such dividend and distribution
equivalents, deferred as cash or equivalent amounts of additional Restricted
Stock Units, and such amounts shall be paid only when and if the Restricted
Stock Unit (on which such dividend and distribution equivalents were accrued)
vests and becomes payable. If the Committee determines to provide for the
current payment of dividend equivalents and distributions with respect to Stock
subject to the Award, the terms and conditions of such payment shall be set
forth in the Grant Agreement and shall be structured in compliance with Section
409A of the Code. To the extent that a Restricted Stock Unit does not vest or is
otherwise forfeited, any accrued and unpaid dividend and distribution
equivalents shall be forfeited, unless otherwise provided in a Grant Agreement.
Amounts payable or distributable (including dividend and distribution
equivalents that are payable with respect to such Restricted Stock Units) shall
be made or distributed within thirty (30) days after the Participant’s rights to
such payments vest, unless otherwise provided in a Grant Agreement. In the event
the Award provides for partial vesting over multiple years, amounts payable or
distributable with respect to the Award (including dividend and distribution
equivalents that are payable with respect to such Restricted Stock Units) shall
be made or distributed within thirty (30) days after vesting occurs, except as
otherwise provided in a Grant Agreement.

   

8.          Stock Appreciation Rights

 

(a)          Award of Stock Appreciation Rights. Subject to the other applicable
provisions of the Plan, the Committee may at any time and from time to time
grant Stock Appreciation Rights (“SARs”) to Participants, either on a
free-standing basis (without regard to or in addition to the grant of a stock
option) or on a tandem basis (related to the grant of an underlying stock
option), as it determines. SARs granted in tandem with or in addition to a stock
option may be granted at the same time as the stock option; provided, however,
that a tandem SAR shall not be granted with respect to any outstanding Incentive
Stock Option Award without the consent of the Participant. SARs shall be
evidenced by Grant Agreements, executed by the Company and the Participant,
stating the number of shares of Stock subject to the SAR evidenced thereby and
the terms and conditions of such SAR, in such form as the Committee may from
time to time determine. The term during which each SAR may be exercised shall be
determined by the Committee. In no event shall a SAR be exercisable more than
ten (10) years from the date it is granted. The Participant shall have none of
the rights of a stockholder with respect to any Stock represented by a SAR prior
to exercise of the SAR.

 

12

 

 

(b)          Restrictions of Tandem SARs. No Incentive Stock Option may be
surrendered in connection with the exercise of a tandem SAR unless the Fair
Market Value of the Stock subject to the Incentive Stock Option is greater than
the exercise price for such Incentive Stock Option. SARs granted in tandem with
stock options shall be exercisable only to the same extent and subject to the
same conditions as the stock options related thereto are exercisable. The
Committee may, in its discretion, prescribe additional conditions to the
exercise of any such tandem SAR.

 

(c)          Amount of Payment upon Exercise of SARs. A SAR shall entitle the
Participant to receive, subject to the provisions of the Plan and the Grant
Agreement, a payment having an aggregate value equal to the product of (i) the
excess of (A) the Fair Market Value of one share of Stock on the exercise date
over (B) the base price per share of Stock specified in the Grant Agreement,
times (ii) the number of shares of Stock specified by the SAR, or portion
thereof, that is exercised. The base price per share specified in the Grant
Agreement shall not be less than the Fair Market Value of a share of Stock on
the Grant Date. In the case of exercise of a tandem SAR, such payment shall be
made in exchange for the surrender of the unexercised related stock option (or
any portion or portions thereof which the Participant from time to time
determines to surrender for this purpose).

 

(d)          Form of Payment upon Exercise of SARs. Payment by the Company of
the amount receivable upon any exercise of a SAR shall be made by the delivery
of the number of whole shares of Stock determined by dividing the amount payable
under the SAR by the Fair Market Value of a share of Stock on the exercise date,
or in cash. The amount equivalent in value to any fractional share will be paid
out currently in cash.

   

9.          Unrestricted Stock and Dividend Equivalents

 

(a)         Grant or Sale of Unrestricted Stock. Subject to the limitations
contained in Section 4, the Committee in its discretion may grant or sell to any
Participant shares of Stock free of any restrictions under the Plan
(“Unrestricted Stock”) at a purchase price determined by the Committee. Shares
of Unrestricted Stock may be granted or sold as described in the preceding
sentence in respect of past services or other valid consideration.

 

(b)         Restrictions on Transfers. The right to receive Unrestricted Stock
may not be sold, assigned, transferred, pledged or otherwise encumbered, other
than by will or the laws of descent and distribution.

 

(c)          Dividend Equivalents. The Committee may, in its sole discretion,
award dividend equivalents in connection with the grant of other types of Awards
hereunder, or as separate Awards hereunder, subject to the terms of the
applicable Grant Agreement.

 

13

 

 

10.         Performance Awards

 

(a)          In General. The Committee, in its discretion, may establish targets
for Performance Measures for selected Participants and authorize the granting,
vesting, payment and/or delivery of Performance Awards in the form of Incentive
Stock Options, Non-Statutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Unrestricted Stock and/or Dividend Equivalents
to such Participants upon achievement of such targets for Performance Measures
during a Performance Period. The Committee, in its discretion, shall determine
the Participants eligible for Performance Awards, the targets for Performance
Measures to be achieved during each Performance Period, and the type, amount,
and terms and conditions of any Performance Awards. Performance Awards may be
granted either alone or in addition to other Awards made under the Plan.
Notwithstanding any contrary provision of the Plan, in the case of an Award
intended to meet the performance-based compensation exception under Section
162(m) of the Code, the Committee may not exercise discretion to increase the
amount of the Award that will be paid or vested.

  

(b)          Covered Employee Targets. In connection with any Performance Awards
granted to a Covered Employee which are intended to meet the performance-based
compensation exception under Section 162(m) of the Code, the Committee shall (i)
establish in the applicable Grant Agreement the specific targets relative to the
Performance Measures which must be attained before the respective Performance
Award is granted, vests, or is otherwise paid or delivered, (ii) provide in the
applicable Grant Agreement the method for computing the portion of the
Performance Award which shall be granted, vested, paid and/or delivered if the
target or targets are attained in full or part, and (iii) at the end of the
relevant Performance Period and prior to any such grant, vesting, payment or
delivery certify the extent to which the applicable target or targets were
achieved and whether any other material terms were in fact satisfied. The
specific targets and the method for computing the portion of such Performance
Award which shall be granted, vested, paid or delivered to any Covered Employee
shall be established by the Committee prior to the earlier to occur of (A)
ninety (90) days after the commencement of the Performance Period to which the
Performance Measure applies and (B) the lapse of twenty-five percent (25%) of
the Performance Period and in any event while the outcome is substantially
uncertain. In interpreting Plan provisions applicable to Performance Measures
and Performance Awards which are intended to meet the performance-based
compensation exception under Section 162(m) of the Code, it is the intent of the
Plan to conform with the standards of Section 162(m) of the Code and Treasury
Regulations Section 1.162-27(e)(2), and the Committee in interpreting the Plan
shall be guided by such provisions.

 



(c)          Nonexclusive Provision. Notwithstanding this Section 10, the
Committee may authorize the granting, vesting, payment and/or delivery of
Performance Awards based on performance measures other than the Performance
Measures and performance periods other than the Performance Periods to employees
who are not Covered Employees, or to Covered Employees to the extent such Awards
are not intended to meet the performance-based compensation exception under
Section 162(m) of the Code and in such case waive the deadlines for establishing
performance measures under Subsection (b) above.

 



14

 

 

11.         Tax Withholding

 

(a) Withholding by the Company; Payment by Participant. The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
Federal, state or local taxes of any kind required by law to be withheld from
any payment of any kind due to the Participant under the Plan. Each Participant
shall, no later than the date as of which the value of an Award or of any Stock
or other amounts received thereunder first becomes includable in the gross
income of the Participant for Federal income tax purposes, pay to the Company,
or make arrangements satisfactory to the Committee regarding payment of any
Federal, state or local taxes of any kind required by law to be withheld with
respect to such income.

 

(b) Payment in Shares. A Participant may elect, with the consent of the
Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due with respect to such Award, or (ii) transferring
to the Company shares of Stock that have been purchased by the Participant on
the open market or have been beneficially owned by the Participant and are not
then subject to restrictions under any Company plan and with an aggregate Fair
Market Value (as of the date the withholding is effected) that would satisfy the
withholding amount due. The Grant Agreement may also provide that all tax
withholding obligations will be satisfied, in whole or in part, by the Company
withholding from shares of Stock to be issued pursuant to an Award that number
of shares having an aggregate Fair Market Value (as of the date the withholding
is effected) required to satisfy the minimum withholding amounts due with
respect to such Award.

  

(c) Notice of Disqualifying Disposition. Each holder of an Incentive Stock
Option shall agree to notify the Company in writing immediately after making a
disqualifying disposition (as defined in Section 421(b) of the Code) of any
Stock purchased upon exercise of an Incentive Stock Option.

 

12.         Transferability

 

No stock option, SAR or unvested Award granted under the Plan shall be
transferable by a Participant otherwise than by will or the laws of descent and
distribution. Unless otherwise determined by the Committee in accordance with
the provisions of the immediately preceding sentence, a stock option or SAR may
be exercised during the lifetime of the Participant only by the Participant or,
during the period the Participant is under a legal disability, by the
Participant’s guardian or legal representative. Notwithstanding the foregoing,
with the Committee’s permission expressed in the Grant Agreement or otherwise,
any Award may, in the Committee’s sole discretion, be transferable by gift or
domestic relations order to (i) the Participant’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, daughter-in-law, son-in-law, brother-in-law or
sister-in-law, including adoptive relationships (such persons, “Family
Members”), (ii) a corporation, partnership, limited liability company or other
business entity which the Participant and/or Family Members wholly own, or (iii)
a trust in which the Participant and/or Family Members have all of the
beneficial interests, and subsequent to any such transfer any Award may be
exercised by any such transferee.

 



15

 

 

13.         Adjustments; Business Combinations

 

(a)          Adjustments. In the event of a reclassification, recapitalization,
stock split, reverse stock split, stock dividend, combination of shares or other
similar event, the maximum number and kind of shares reserved for issuance or
with respect to which Awards may be granted under the Plan as provided in
Section 4 shall be adjusted to reflect such event, and the Committee shall make
such adjustments as it deems appropriate and equitable in the number, kind and
price of shares covered by outstanding Awards made under the Plan, and in any
other matters that relate to Awards and that are affected by the changes in the
shares referred to above.

 

(b)          Change in Control. In the event of any proposed Change in Control,
the Committee shall take such action as it deems appropriate and equitable to
effectuate the purposes of this Plan and to protect the Participants, which
action may include, without limitation, any one or more of the following to the
extent permitted by Section 409A of the Code (if applicable): (i) acceleration
of vesting; (ii) acceleration or change of the exercise and/or expiration dates
of any Award to require that settlement be made, if at all, prior to the Change
in Control; (iii) cancellation of any Award upon payment to the holder in cash
of the Fair Market Value of the Stock subject to such Award as of the date of
(and, to the extent applicable, as established for purposes of) the Change in
Control, less the aggregate exercise price, if any, of the Award; and (iv) in
any case where equity securities of another entity are proposed to be delivered
in exchange for or with respect to Stock of the Company, arrangements to have
such other entity replace the Awards granted hereunder with awards with respect
to such other securities, with appropriate adjustments in the number of shares
subject to, and the exercise prices under, the Award.

 

(c)          Dissolution and Liquidation. In the event the Company dissolves and
liquidates (other than pursuant to a plan of merger or reorganization), then, to
the extent permitted under Section 409A of the Code, each Participant shall have
the right to exercise his or her vested, outstanding stock options and Stock
Appreciation Rights and to require payment in cash or registration in
Participant’s name of the Stock (as elected by the Committee), under any vested,
outstanding Restricted Stock Unit Awards, at any time up to the effective date
of such liquidation and dissolution, upon which date all Awards under the Plan
shall terminate.

 

(d)          Other Adjustments. The Committee is authorized to make adjustments
in the terms and conditions of, and the criteria included in, Awards in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in the preceding paragraphs of this Section 13) affecting
the Company, or the financial statements of the Company or any Subsidiary, or of
changes in applicable laws, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.

 



16

 

 

Except as hereinbefore expressly provided, issuance by the Company of stock of
any class or securities convertible into stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warranty to
subscribe therefor, or upon conversion of stock or obligations of the Company
convertible into such stock or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Stock subject to Awards
theretofore granted or the purchase price per share of Stock subject to Awards.

 

14.         Termination and Amendment

 

(a)          Amendment or Termination by the Board. The Board, without approval
of the stockholders, may amend or terminate the Plan or any portion thereof at
any time, except that no amendment shall become effective without prior approval
of the stockholders of the Company if stockholder approval is required under the
terms of the Plan or is necessary to comply with any tax or regulatory
requirement or rule of any exchange or national automated quotation system upon
which the Stock is listed or quoted (including for this purpose stockholder
approval that is required for continued compliance with Rule 16b-3) or
stockholder approval that is required to enable the Committee to grant Incentive
Stock Options pursuant to the Plan (if Incentive Stock Options are to be granted
under the Plan).

 

(b)          Amendments by the Committee. The Committee shall be authorized to
make minor or administrative amendments to the Plan as well as amendments to the
Plan that may be dictated by requirements of U.S. federal or state laws
applicable to the Company or that may be authorized or made desirable by such
laws. The Committee may amend any outstanding Award in any manner as provided in
Section 3(c) and to the extent that the Committee would have had the authority
to make such Award as so amended.

 

(c)          Approval of Participants. No amendment to the Plan or any Award may
be made that would materially adversely affect any outstanding Award previously
made under the Plan without the approval of the Participant.

 

15.         Non-Guarantee of Employment

 

Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an employee to continue in the employ of the Company or any Subsidiary or
shall interfere in any way with the right of the Company or any Subsidiary to
terminate an employee at any time.

 

16.         Termination of Employment

 

For purposes of maintaining a Participant’s continuous status as an employee and
accrual of rights under any Award, transfer of an employee among the Company and
the Company’s Subsidiaries shall not be considered a termination of employment.
Nor shall it be considered a termination of employment for such purposes if an
employee is placed on military or sick leave or such other leave of absence that
is considered as continuing intact the employment relationship; in such a case,
the employment relationship shall be continued until the date when an employee’s
right to reemployment shall no longer be guaranteed either by law or contract.
In the case of non-employee directors or consultants, references in this Plan or
an Award to “termination of employment” or other similar terms shall be deemed
to refer to a cessation of the service provider relationship.

 

17

 

 

17.         Written Agreement

 

Each Grant Agreement entered into between the Company and a Participant with
respect to an Award granted under the Plan shall incorporate the terms of this
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.

 

18.         Non-Uniform Determinations

 

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive Awards, the form, amount and time of
such Awards, the terms and provisions of such Awards and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, Awards under the Plan, whether
or not such persons are similarly situated.

 

19.         Limitation on Benefits

 

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3, except as otherwise provided in a Grant Agreement. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

 

20.         Compliance with Securities and Other Laws

 

(a)          Any Stock certificates for shares issued pursuant to this Plan may
bear a legend restricting transferability of the Stock unless such shares are
registered or an exemption from registration is available under the Securities
Act and applicable securities laws of the states of the U.S. The Company may
notify its transfer agent to stop any transfer of Stock not made in compliance
with these restrictions. Stock shall not be issued with respect to an Award
granted under the Plan unless the exercise of such Award and the issuance and
delivery of Stock certificates for such shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder and the requirements of any national securities exchange or Nasdaq
System upon which the Stock may then be listed or quoted, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance to the extent such approval is sought by the Committee.

 



18

 

 

(b)          Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawbacks as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement, or
otherwise).

 

21.         No Trust or Fund Created

 

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and a
Participant or any other person. With respect to any transfer or payment not yet
made to a Participant pursuant to an Award, the obligation of the Company shall
be interpreted solely as an unfunded contractual obligation to make such
transfer or payment in the manner and under the conditions prescribed under the
written instrument evidencing the Award. Any shares of Stock or other assets set
aside with respect to an Award shall be subject to the claims of the Company’s
general creditors, and no person other than the Company shall, by virtue of an
Award, have any interest in such shares or assets. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
Company’s obligations to deliver Stock or make payments with respect to Awards
hereunder, provided that the existence of such trusts or other arrangements is
consistent with the provisions of this Section. In the case of a United States
taxpayer, in no event shall any assets set aside (directly or indirectly) with
respect to an Award be located or transferred outside the United States.

 

22.         No Limit on Other Compensation Arrangements

 

Nothing contained in the Plan shall prevent the Company or any Subsidiary from
adopting or continuing in effect other compensation arrangements (whether such
arrangements be generally applicable or applicable only in specific cases),
including without limitation the granting of stock options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Unrestricted Stock,
Performance Awards or Dividend Equivalents, otherwise than under the Plan.

 

23.         No Restriction of Corporate Action

 

Nothing contained in the Plan shall be construed to limit or impair the power of
the Company or any Subsidiary to make adjustments, reclassifications,
reorganizations, or changes in its capital or business structure, or to merge or
consolidate, liquidate, sell or transfer all or any part of its business or
assets or, except as otherwise provided herein, or in a Grant Agreement, to take
other actions which it deems to be necessary or appropriate. No employee,
beneficiary or other person shall have any claim against the Company or any
Subsidiary as a result of such action.

 



19

 

 

24.         Construction; Governing Law

 

The Plan is generally intended to constitute an equity compensation plan that
does not provide for the deferral of compensation subject to Section 409A of the
Code and, if any provision of the Plan is subject to more than one
interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with the Plan not being
subject to the provisions of Section 409A. To the extent any Awards under the
Plan are subject to Section 409A, then no amount of “deferred compensation”
(within the meaning of Section 409A of the Code) shall be paid earlier than the
earliest date permitted under Section 409A of the Code. To the extent that an
Award is subject to the provisions of Section 409A of the Code, the provisions
of the Plan relating to such Awards, including all distributions thereunder, are
intended to comply with the provisions of Section 409A of the Code and if any
such provision is subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of the interpretation or construction which
is consistent with the Plan complying with the provisions of Section 409A. To
the extent an amount subject to Section 409A is payable upon termination of
employment, such payment shall be made only if the termination of employment
constitutes a Separation from Service. To the extent an amount referred to in
the preceding sentence is payable to a “specified employee” (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), such payment shall be delayed as set
forth in such Code section. Any Award subject to Section 409A that is payable in
installments shall be treated as a right to receive a series of separate
payments under Section 409A and the regulations promulgated thereunder.

 

The validity, construction and effect of the Plan, of Grant Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined in accordance with
applicable federal laws and the laws of the State of Maryland (without regard to
its choice of law provisions), in a federal or state court located in the State
of Maryland. ALL PARTIES WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO
MATTERS ARISING UNDER THE PLAN.

 

25.         Plan Subject to Charter and Bylaws

 

This Plan is subject to the Certificate of Incorporation and Bylaws of the
Company, as they may be in effect from time to time.

 

26.         Effective Date; Termination Date

 

The Plan is effective as of the date on which the Plan is approved by the Board.
No Award shall be granted under the Plan after the close of business on the day
immediately preceding the tenth (10th) anniversary of the effective date of the
Plan. Subject to other applicable provisions of the Plan, all Awards made under
the Plan prior to such termination of the Plan shall remain in effect until such
Awards have been satisfied or terminated in accordance with the Plan and the
terms of such Awards.

 

27.         Tax Consequences of Awards/Payments

 

The Company makes no representations as to the tax consequences of any
compensation or benefits provided hereunder (including, without limitation,
under Section 409A of the Code, if applicable). A Participant is solely
responsible for any and all income, excise or other taxes imposed on the
Participant with respect to any and all compensation or other benefits provided
to the Participant pursuant to an Award under the Plan. As of the Effective
Date, the Board is not contemplating seeking stockholder approval of the Plan,
and as such, it is anticipated that Awards under the Plan will not qualify as
“performance based compensation” under Section 162(m) of the Code, and that
Incentive Stock Option treatment will not be available with respect to Awards
under the Plan.

 

Date Approved by the Board: February 16, 2015

 



20

 